FILED
                            NOT FOR PUBLICATION                             NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10493

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00837-MHM

  v.
                                                 MEMORANDUM *
BENJAMIN ARMENTA-ICEDO, a.k.a.
Rogelio Peralta-Peralta,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Mary H. Murguia, District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Benjamin Armenta-Icedo appeals from his guilty-plea conviction and 42-

month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Armenta-Icedo’s counsel


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Armenta-Icedo with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                     10-10493